UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                            )
IFTIKHAR SAIYED,                            )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )      Civil Action No. 10-0022 (PLF)
                                            )
COUNCIL ON AMERICAN-ISLAMIC,                )
RELATIONS ACTION NETWORK, INC.              )
                                            )
            Defendant.                      )
___________________________________         )
                                            )
RENE ARTURO LOPEZ, et al.,                  )
                                            )
               Plaintiffs,                  )
                                            )
        v.                                  )      Civil Action No. 10-0023 (PLF)
                                            )
COUNCIL ON AMERICAN-ISLAMIC,                )
RELATIONS ACTION NETWORK, INC.              )
                                            )
            Defendant.                      )
___________________________________         )


                                           ORDER

               For the reasons stated in the accompanying Opinion issued this same day,

it is hereby

               ORDERED that the defendant’s motion for summary judgment [Dkt. No. 80 in

Civil Action No. 10-0023] is GRANTED; and it is
               FURTHER ORDERED that the plaintiffs’ request for the Court to enter partial

judgment on their behalf, under Rule 56(f) of the Federal Rules of Civil Procedure, is DENIED.

The Clerk of the Court shall remove these consolidated cases from the docket of this Court. This

is a final appealable order. See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                           /s/________________________
                                                           PAUL L. FRIEDMAN
                                                           United States District Judge
DATE: January 29, 2015




                                                 2